1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11       FAUBION, et al.,                   No.   2:20-cv-01463-JAM-CKD
12                     Plaintiffs,
13           v.                             ORDER DENYING PS FUNDING INC.’S
                                            MOTION FOR ATTORNEY’S FEES
14       FCI LENDER SERVICES, INC., et
         al.,
15
                       Defendants.
16

17
              I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND1
18
             In March 2019, Veronica Faubion and her husband, Brandon
19
     Hintz (“Plaintiffs”), obtained a loan from PS Funding, Inc.
20
     (“Defendant”) for real property known as 6350 Carolinda Drive,
21
     Granite Bay, California.        First Am. Compl. (“FAC”) ¶¶ 5, 41, ECF
22
     No. 15.       On July 3, 2019, Defendant PS Funding, sent a letter
23
     indicating it considered Plaintiffs to be in default.        Id. ¶ 46.
24
     A day before the property was to be sold at foreclosure, Mr.
25
     Hintz filed a voluntary chapter 13 petition in the United States
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for May 18, 2021.
                                      1
1    Bankruptcy Court for the Eastern District of California.       Order

2    at 5, ECF No. 30.      This Bankruptcy Case was dismissed on June 6,

3    2020.   Id.

4        Three days later, On June 9, 2020, Mr. Hintz filed a chapter

5    7 petition in the Bankruptcy Court.       Id.   On July 13, 2020, the

6    Bankruptcy stay expired, allowing PS Funding to proceed with the

7    foreclosure.     Id.   On July 21, 2020, Plaintiffs filed suit

8    against FCI and PS Funding asserting: (1) violations of the

9    Homeowners Bill of Rights, California Civil Code § 2924.12;

10   (2) violations of the Real Estate Settlement Procedures Act, 12

11   U.S.C. § 2605(f); (3) Fraud; (4) Breach of Contract; (5) Breach

12   of Good Faith and Fair Dealing; and (6) Unfair Business

13   Practices.    See generally Compl., ECF No. 1.     That same day,

14   Plaintiffs filed an ex parte application for a temporary

15   restraining order, seeking to enjoin the trustee’s sale set for

16   July 22, 2020.    TRO Mot., ECF No. 4.     The Court denied this

17   motion, finding Plaintiffs did not demonstrate compliance with

18   Local Rule 231(b) and failed to show a likelihood of success on

19   the merits.    Order, ECF No. 13.     With no injunction in place, on

20   August 19, 2020, the Property was sold at a trustee’s sale.         FAC
21   ¶ 59.

22       On October 13, 2020, Plaintiffs filed their First Amended

23   Complaint, amending the claims to account for the August

24   foreclosure and to seek damages instead of injunctive relief.

25   See generally FAC.      Plaintiffs also added a claim for wrongful

26   foreclosure.     Id. ¶¶ 106-115.    Defendants then filed a motion to
27   dismiss, arguing that Plaintiffs did not have standing to

28   prosecute the claims as they became part of the bankruptcy
                                          2
1    estate.   See Defs.’ Mot. to Dismiss, ECF No. 21.     The Court

2    agreed with Defendants, that Plaintiffs did not have standing to

3    bring the claims and dismissed the action without prejudice.         See

4    generally Order, ECF No. 30.      Defendant PS Funding (“Defendant”),

5    then brought the instant Motion for Attorneys’ Fees.       Mot. for

6    Attorneys’ Fees, ECF No. 33.      Plaintiffs opposed this motion.

7    Opp’n, ECF No. 36.     Defendant replied.   Reply, ECF No. 37.    For

8    the reasons set forth below, the Court denies Defendant’s Motion.

9

10                               II.   OPINION

11       A.    Judicial Notice

12       Plaintiffs request that the Court take judicial notice of:

13   (1) an Order Granting Dismissal of Chapter 7 Bankruptcy Without

14   Entry of Discharge and (2) a Notice of Entry of Order of

15   Dismissal.   See Pls.’ Req. for Judicial Notice, ECF No. 39.        As

16   matters of public record, these documents are proper subjects of

17   judicial notice.     See Bennett v. Medtronic, Inc., 285 F.3d 801,

18   803 n.2 (9th Cir. 2002).     Accordingly, the Court grants

19   Plaintiffs’ request.

20       B.    Legal Standard
21       Generally, the prevailing litigant is not entitled to

22   collect attorneys’ fees from the losing party.      Travelers Cas. &

23   Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 448

24   (2007).   However, a statute or enforceable contract allocating

25   attorneys’ fees can overcome this rule.      Id.   “State law governs

26   the enforceability of attorneys’ fees in contract provisions.”
27   Gilbert v. World Sav. Bank, FSB, No. C 10-05162 WHA, 2011 WL

28   995966, at *1 (N.D. Cal. Mar. 21, 2011) (citing Sec. Mortgage
                                         3
1    Co. v. Powers, 278 U.S. 149, 154 (1928)).     California allows

2    parties to allocate attorneys’ fees by contract.     Id. (citing

3    Cal. Code Civ. Proc. § 1021).

4        When determining whether and how attorneys’ fees should be

5    awarded under a contract California Civil Code Section 1717

6    applies.   Winding v. Wells Fargo Bank, No. 1:11-cv-00555-AWI-

7    SKO, 2012 WL 603217, at *10 (E.D. Cal. Feb. 23, 2012) (citing

8    Sears v. Baccaglio, 60 Cal.App.4th 1136, 1157 (1998)).     It

9    provides that:

10
         In any action on a contract, where the contract provides
11       that attorney’s fees and costs, which are incurred to
         enforce the contract, shall be awarded either to one of the
12
         parties or to the prevailing party, then the party who is
13       determined to be the prevailing party on the contract,
         whether he or she is the party specified in the contract or
14       not, shall be entitled to reasonable attorney’s fees in
         addition to other costs.
15
     Cal. Civ. Code § 1717(a).   “[I]n deciding whether there is a
16
     ‘party prevailing on the contract,’ the trial court is to
17
     compare the relief awarded on the contract claim or claims with
18
     the parties’ demands on those same claims.”     DisputeSuite.com,
19
     LLC v. Scoreinc.com, 2 Cal.5th 968, 974 (2017) (quoting Hsu v.
20
     Abbara, 9 Cal.4th 863, 876 (1995)).   “The prevailing party
21
     determination is to be made only upon final resolution of the
22
     contract claims and only by ‘a comparison of the extent to which
23
     each party ha[s] succeeded and failed to succeed in its
24
     contentions.’”   Id.
25
         C.     Analysis
26
         Here, the parties contracted for the payment of attorneys’
27
     fees incurred to enforce the contract.   See Mot. at 8-9; Branch
28
                                      4
1    Decl. at Ex. 1-3, ECF No. 33-1.   Accordingly, California Civil

2    Code § 1717 applies.   Defendant argues it is entitled to

3    attorneys’ fees as the Court granted its motion to dismiss

4    Plaintiffs’ contract claims.   Mot. at 14-15.    Plaintiffs,

5    however, dispute that Defendant was the prevailing party as

6    there was never a final resolution of these claims.      Opp’n at 6-

7    9.

8         The Court agrees with Plaintiffs.      The Court previously

9    dismissed Plaintiffs’ First Amended Complaint for lack of

10   standing, finding all the claims were property of the bankruptcy

11   estate.   See Order at 10-11, ECF No. 30.    While the California

12   Supreme Court has recognized that “a defendant might prevail on

13   the contract within the meaning of section 1717 by winning a

14   purely procedural dismissal” if for example “refiling in another

15   forum would be legally barred [. . .] or would be otherwise

16   impossible or impracticable,” DisputeSuite, 2 Cal.5th at 975,

17   this Court specifically dismissed Plaintiffs’ claims without

18   prejudice.   Id. at 11.   Thus, if Plaintiffs were able to resolve

19   their standing issues, they could refile the lawsuit.      Because

20   the Court never reached the merits of Plaintiffs’ contracts
21   claims, neither Plaintiffs nor Defendant were the prevailing

22   party for purposes of attorneys’ fees.      See Safley v. Wells

23   Fargo, NA, No. 2:12-CV-00795-JAM-CKD, 2012 WL 4364254 at *1

24   (E.D. Cal. Sept. 21, 2012); see also Vistan Corp. v. Fadei, USA,

25   Inc., No. C-10-04862 JCS, 2013 WL 1345023, at *3 (N.D. Cal. Apr.

26   2, 2013) (“Federal district courts appear uniform in denying
27   fees under Section 1717 where a non-merits decision results in

28
                                       5
1    dismissal of the contract claim.”)2

2

3                             III.   ORDER

4         For the reasons set forth above, the Court DENIES

5    Defendant’s Motion for Attorneys’ Fees.

6         IT IS SO ORDERED.

7    Dated: June 29, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25   2 As the Court finds Defendant was not the prevailing party under
26   Section 1717, it does not reach the parties’ dispute as to
     whether Plaintiffs’ consumer rights claims qualify as “on the
27   contract” or interrelated for purposes of Section 1717. See
     Reynolds Metals Co. v. Alperson, 25 Cal.3d 124, 129-30 (1979);
28   Mot. at 15-18; Opp’n at 9-10; Reply at 4-5.
                                      6
